Title: From Thomas Jefferson to George Washington, 13 April 1792
From: Jefferson, Thomas
To: Washington, George


          
            Sir
            Philadelphia Apr. 13. 1792.
          
          I have the honor to lay before you a communication from Mr. Hammond Minister Plenipotentiary of his Britannic Majesty covering a clause of a statute of that country relative to it’s commerce with this, and notifying a determination to carry it into execution henceforward.—Conceiving that the determination announced could not be really meant as extensively as the words import, I asked and received an explanation from the Minister, as expressed in the letter and answer herein inclosed: and, on consideration of all circumstances,  I cannot but confide in the opinion expressed by him, that it’s sole object is to exclude foreign vessels from the islands of Jersey and Guernsey. The want of proportion between the motives expressed and the measure, it’s magnitude and consequences, total silence as to the Proclamation on which the intercourse between the two countries has hitherto hung, and of which, in this broad sense, it would be a revocation, and the recent manifestations of the disposition of that government to concur with this in mutual offices of friendship and good will, support his construction. The Minister moreover assured me verbally that he would immediately write to his court for an explanation and in the mean time is of opinion that the usual intercourse of commerce between the two countries (Jersey and Guernsey excepted) need not be suspended.—I have the honor to be with sentiments of the most profound respect & attachment, Sir, your most obedient & most humble servant,
          
            Th: Jefferson
          
        